DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 17 objected to because of the following informalities:  claim 17 does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 11, 14, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe, US 2010/0080420.
In regard to claim 1, Abe, US 2010/0080420, discloses a focus control device that has an image sensor that receives light flux that has passed through a photographing lens and is capable of generating a phase difference detection signal (see para 38), and that executes focus adjustment based on the phase difference detection signal (see para 39), the focus control device comprising: 
a focus detection circuit (see figure 1, element 18) that detects ranging data representing defocus amount based on phase difference detection signals of a plurality of focus detection regions that have been set in a region of the image sensor where the light flux is received (see para 38, 51, and 79); and 
a processor (see figure 1, element 11) that, with ranging data corresponding to a plurality of focus detection regions being arranged in order of short distance, performs focus adjustment based on ranging data remaining after excluding ranging data in a specified range from ranging data representing a closest range (see para 38-39 and 82-87).
In regard to claim 4, Abe, US 2010/0080420, discloses the focus control device of claim 1, wherein: the processor performs focus adjustment based on ranging data representing the closest range, among the remaining ranging data (see para 38-39 and 82-87).
In regard to claim 7, Abe, US 2010/0080420, discloses the focus control device of claim 1, wherein: the processor performs focus adjustment based on ranging data within a specified range from ranging data indicating the closest range, in the event that the 
In regard to claim 11, since Abe, US 2010/0080420, discloses a focus control device and its operation as described above in regard to claim 1, the method of claim 11 is also disclosed (see claim 1 above).
In regard to claim 14, since Abe, US 2010/0080420, discloses a focus control device and its operation as described above in regard to claim 4, the method of claim 14 is also disclosed (see claim 4 above).
In regard to claim 17, since Abe, US 2010/0080420, discloses a focus control device and its operation as described above in regard to claim 7, the method of claim 17 is also disclosed (see claim 7 above).
In regard to claim 19, since Abe, US 2010/0080420, discloses a focus control device and its operation as described above in regard to claim 1, the computer-readable medium of claim 17 is also disclosed (see claim 1 above).

Allowable Subject Matter
Claims 2, 3, 5, 6, 8-10, 12, 13, 15, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0295120, discloses an imaging device with phase difference detection and .




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs